Citation Nr: 0832892	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-15 445	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1. Entitlement to service connection for depression.  

2. Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome with chondromalacia of the 
left knee.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
May 1994 to July 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1. A psychiatric disorder diagnosed as depression is not 
currently shown. 

2. The patellofemoral pain syndrome with chondromalacia of 
the left knee is manifested by full flexion and full 
extension without subluxation or instability. 


CONCLUSIONS OF LAW

1. Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  

2. The criteria for an initial rating higher than 10 percent 
for patellofemoral pain syndrome with chondromalacia of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§4.40, 4.45, 4.59, Diagnostic Codes 
5014, 5257, 5260, 5261 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post- adjudication VCAA notice by letters, 
dated in March 2006 and in July 2006.  The veteran was 
notified of the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse.

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on her behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

As VCAA notice was provided after the initial adjudication, 
the timing of the VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  



The timing defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statements of the case, 
dated in October 2006 and in September 2007. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  As the content error 
did not affect the essential fairness of the adjudication of 
the claim for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records, and private records.  The veteran was afforded a VA 
examination and the RO obtained VA medical opinions.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Factual Background

The service treatment records disclose that in April 1997 the 
veteran was referred for psychiatric evaluation because she 
had superficially cut her left wrist with a razor.  The 
diagnoses were(1) life circumstance problems, (2) normal 
grief reaction, and (3) partner relationship problem.  Three 
months of supportive counseling to improve her communication 
skills and deal with grief reaction were recommended.  

In February 2001, on mental status evaluation there was no 
evidence of depression, but the veteran had some anxiety.  
The impression was a history of self-cutting to deal with 
stress.  She was referred for counseling and stress 
management.  In May 2001, it was noted that the veteran had 
been in counseling from August 1998 to July 2000.  The 
impression was occupational problem.  In September 2001, it 
was noted that the veteran was seen every three weeks for 
stress.  In February 2002, the veteran again cut herself 
superficially for relief of stress.  There was no change in 
the prior diagnoses or in her mental status.  She continued 
receiving counseling until at least May 2002.  

On VA psychiatric examination in November 2002, prior to 
discharge from service, the examiner noted the veteran's 
history of cutting herself as well as her extensive 
psychotherapy.  The examiner stated that the veteran did not 
meet the criteria for borderline personality disorder and the 
self-cutting seemed to be an isolated behavior for relief of 
tension as she had difficulty verbally responding to stress.  
The veteran stated that she never felt depressed, hopeless, 
helpless, suicidal or homicidal.  There was no history of 
psychiatric hospitalization or of taking  psychiatric 
medication.  The examiner stated that the self-cutting was an 
acting out of otherwise unexpressed anger, rage or other 
sentiments, but not due to a recognized psychiatric 
condition.  

On mental status examination, the veteran's affect was bright 
and her mood was euthymic.  She was not anxious or depressed.  
There was no evidence of clear-cut depression.  The diagnoses 
were life circumstance problems, normal grief reaction, and 
marital stress.  

On examination in April 2003, prior to separation from 
service, the veteran gave a history of having had counseling 
for nervous trouble and having been evaluated for a mental 
condition.  It was noted that she had been counseled since 
1997 for cutting herself and that there had been a good 
therapeutic effect and no recent episodes.  The psychiatric 
evaluation was normal, and no psychiatric illness was listed 
in the summary of defects and diagnoses. 

After service, VA records show that in May 2004 the veteran 
requested a psychiatric referral for depression.  In November 
2004, it was noted that the veteran was depressed, but her 
mood was stable.  There had been no recent self-mutilating 
behavior, but she was unable to attend psychiatric sessions 
due to scheduling problems.  In August 2005, the diagnosis 
was adjustment disorder with mixed emotional features.  In 
October 2006, she reported having had significant anxiety and 
self-cutting behavior. 

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis 

During service, although the veteran underwent psychiatric 
evaluation because she had superficially cut her wrist, the 
diagnoses were life circumstance problems, normal grief 
reaction, and  partner relationship problem.  On VA 
psychiatric examination in November 2002, the examiner stated 
that the self-cutting was acting out of otherwise unexpressed 
anger, rage or other sentiments, but not due to a recognized 
psychiatric condition.  The diagnoses were life circumstance 
problems, normal grief reaction, and marital stress.

After service, in August 2005, the diagnosis was adjustment 
disorder with mixed emotional features, not depression. 

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a psychiatric disorder is 
not a condition under case law, where lay observation has 
been found to be competent and therefore the determination as 
to the presence of a psychiatric disorder is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

And although the veteran is competent to describe symptoms of 
depression, once the veteran goes beyond the description of 
the symptoms to expressing an opinion that involves a 
question of medical diagnosis, not capable of lay 
observation, her statements are no longer competent evidence 
required to substantiate the claim because a lay person is 
not qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. 
§ 3.159.

For this reason, the Board rejects the veteran's statements 
as competent evidence sufficient to establish a current 
diagnosis of depression.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

Without competent medical evidence that the veteran has a 
current psychiatric disorder diagnosed as depression, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a current 
psychiatric disorder diagnosed as depression, the 
preponderance of the evidence is against the claim, and the 
reasonable-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Claim for Increase 

Factual Background 

The service medical records show that in October 1997 the 
veteran underwent an arthroscopic lateral patellar retincular 
release with chondroplasty of the left knee.  



On VA general medical examination in November 2002, prior to 
service discharge, the veteran complained of left knee pain 
after sitting for two hours, walking for forty minutes, and 
transversing stairs.  The pain flared-up when in a squatting 
position or when running.  She had not lost time from work 
and was able to perform the activities of daily living with 
minimal restrictions.  

On physical examination, there was tenderness over the 
patella.  The knee ligaments were intact. Range of motion was 
normal.  Gait was normal and there was no neurological 
abnormality.  The diagnosis was left knee chondromalacia 
patella, confirmed on X-rays; status post left knee 
arthroscopic surgery with shaving of left patellar articular 
cartilage due to chondromalacia; and patellofemoral pain 
syndrome of the left knee with normal range of motion and 
limitation of function by pain, fatigue, weakness, 
incoordination due to repetitive use or during flare-ups.  

On evaluation for a Medical Board in April 2003, there was 
full range of motion and the knee was stable. 

After service on VA orthopedic examination in January 2004, 
it was noted that the veteran walked about a mile twice 
weekly and that she sometimes took an anti-inflammatory 
medication.  Repeatedly walking up and down stairs caused 
some degree of discomfort, but she had no particular 
difficulty on stooping or squatting.  

On physical examination the veteran had no swelling or 
effusion of the left knee.  She could fully squat without any 
obvious intra-articular or subpatellar crepitation.  In a 
sitting position, active flexion and extension caused 
definite but marked palpable and audible crepitation but the 
patella was stable.  The lateral border of the left knee did 
not appear to demonstrate marked laxity or excessive 
increased mobility.  She had full left knee extension and 
flexion was to 150 degrees without obvious pain.  On 
manipulation there was not indication of ligamentous laxity 
of the cruciate or collateral ligaments.  The diagnosis was 
rather severe patellar chondromalacia of the left knee.  

There was slight functional impairment on activities 
involving repetitive bending, stooping, squatting, kneeling, 
crawling or repetitive walking up or down stairs, based on 
pain and the structural changes of articular degeneration.  
There was no indication of instability or incoordination or 
weakness or fatigability.  X-rays revealed narrowing of the 
patellofemoral compartments 

On VA orthopedic examination in October 2004, it was noted 
that in the past four months the veteran's knee pain was more 
noticeable, especially when working eight hours as a cashier.  
The pain was constant even with medication.  She could 
tolerate walking up two flights of stairs.  There was no 
locking or catching.  Long periods of standing increased the 
pain and swelling. She had no particular difficulty on 
stooping or squatting.  There was no additional limitation of 
motion or functional impairment with repetitive use during 
flare-ups because she tolerated the pain.  

On physical examination, the veteran had no left knee 
effusion.  There was no pain or tenderness to palpation along 
the joint line.  Flexion was to 140 degrees and extension was 
to 15 degrees.  She could squat up to six times without 
difficulty.  After testing, the ligaments were intact. 

VA records disclose that in June 2005 the veteran stated that 
she had injured her left knee at work a few weeks earlier.  
On examination there was no effusion or gross deformity.  She 
had full range of motion and strength was 5/5.  She had mild 
pain on valgus stress over the medial collateral ligament, 
but there was no laxity on anterior and posterior drawer 
tests.  An MRI found no evidence of cruciate or ligamentous 
injury and no menisceal tear but there was mild 
chondromalacia with effusion.  In July 2005, the veteran 
asked for a written statement so that she could return to 
work.  In April 2006, the veteran was still having pain and 
she was given a trial use of a narcotic.  

On VA examination in August 2007, the veteran complained of 
chronic left knee pain daily, which at best was a mild aching 
pain.  She did not complain of weakness or stiffness, but she 
did complain of occasionally swelling.  

There was no instability or giving way.  She felt that the 
knee occasionally locked, but she did not have any actual 
locking.  She had no periods of flare-ups.  The pain was 
severely aggravated with continuously walking and standing, 
as in her last job as a restaurant manager from which she had 
been fired in March 2007 because of frequent absences.  The 
veteran stated that she used crutches once a month during the 
winter, and she had knee brace, which she used about two or 
three times a week.  There had been no episodes of 
dislocation or subluxation.  Her routine chores were mildly 
to moderately affected because she avoided kneeling and 
squatting.  Recreationally, she could throw and catch a ball 
with her son.  

On physical examination, the veteran was fully and 
independently ambulatory.  She was in no apparent discomfort.  
There was no gross evidence of swelling or edema or 
inflammatory signs.  Pressure palpation on the left knee did 
not produce any tenderness.  There was full and painless 
range of motion.  Flexion was to 140 degrees and extension to 
zero degrees.  Repetitive left knee motion did not produce 
any pain, limitation of motion, fatigue, weakness or 
incoordination.  Valgus and varus stress tests were normal.  
The knee was stable and she could squat without discomfort.  
An X-ray was normal.  

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left knee disability is currently rated 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5014 (chondromalacia) and 
5260 (limitation of flexion).  Under Diagnostic Code 5014, 
chondromalacia, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent are 
either slight recurrent subluxation or slight instability.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Analysis

As for limitation of motion, from November 2002 to August 
2007, flexion has been found to be full or to 140 degrees.  
As the criterion under Diagnostic Code 5260 for the next 
higher rating, 20 percent, for limitation of flexion is 
flexion limited to 30 degrees and as flexion is essentially 
normal with pain, the findings pertaining to limitation of 
flexion do not more nearly approximate or equate to flexion 
limited to 30 degrees, considering functional loss due to 
pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As for limitation of extension, from November 2002 to August 
2007, extension was described as full or to 0 degrees, except 
for a finding of extension to 15 degrees on VA examination in 
October 2004.  As for the single finding of extension limited 
to 15 degrees, at the time the examiner stated that extension 
was done without difficulty and the veteran walked with a 
normal gait, which the Board finds to be patently 
inconsistent.  Considering the whole recorded history and 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, the Board rejects the single finding of 
extension limited to 15 degrees as internally inconsistent 
with the other findings on the examination in October 2004, 
and inconsistent with the findings before and after the 
examination in October 2004, demonstrating extension to 0 
degrees.  






As the criterion under Diagnostic Code 5261 for a separate, 
10 percent rating, is extension limited to 10 degrees and as 
extension is essentially normal with pain, having rejected 
the single finding of extension limited to 15 degrees, the 
findings pertaining to extension, consistently found to be to 
0 degrees, do not more nearly approximate or equate to 
extension limited to 10 degrees, considering functional loss 
due to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for a separate rating under Diagnostic Code 5257, from 
November 2002 to August 2007, there is no objective evidence 
of either slight recurrent subluxation or slight instability 
to warrant a separate 10 percent rating. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee disability.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for depression is denied.  

An initial rating higher than 10 percent for patellofemoral 
pain syndrome with chondromalacia of the left knee is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


